Citation Nr: 0100646	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for thoracic spine 
disability, currently rated 10 percent disabling.

3.  Entitlement to service connection for chronic low back 
disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to February 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Ft. 
Harrison Regional Office (RO) August 1995 rating decision 
which denied ratings in excess of 30 and 10 percent for the 
service-connected right knee and thoracic spine disabilities, 
respectively, and declined to reopen the claim of service 
connection for chronic low back disability.

In April 1999, the claims of increased rating for right knee 
and thoracic spine disabilities were remanded to the RO for 
additional development of the evidence; in April 1999, the 
Board also found that new and material evidence had been 
submitted in support of the application to reopen the claim 
of service connection for chronic low back disability; the 
claim was reopened and remanded for further development of 
the evidence.

By RO rating decision in August 1995, service connection was 
granted for the veteran's post traumatic stress disorder 
(PTSD), effective December 12, 1994, and a 70 percent rating 
was assigned; no timely appeal relative to the effective date 
of the award or the rating assigned was filed by or on behalf 
of the veteran.  By letters dated in January and October 2000 
and received at the Board in October 2000, the veteran filed 
a claim of entitlement to an effective date, earlier than 
December 1994, for an award of service connection for PTSD.  
As the earlier effective date claim has not yet been 
adjudicated, it is not in appellate status, but remains 
pending and is referred back to the RO for initial 
adjudication.  Kandik v. Brown, 9 Vet. App. 434 (1996).

By RO decision in July 2000, service connection was denied 
for chronic right shoulder disability.  In October 2000, the 
veteran submitted to the Board what may be construed as a 
timely notice of disagreement (NOD) relative to that matter 
(this correspondence was re-submitted to the Board in 
December 2000); the claim of service connection for right 
shoulder disability is discussed in the remand below.

In October and December 2000, the veteran, through his 
accredited representative, submitted to the Board additional 
evidence which was not previously of record.  Although 
initial consideration of this evidence by the RO was waived 
in writing pursuant to 38 C.F.R. § 20.1304(c) (2000), a 
review of the evidence indicates that it is not relevant to 
the claims of increased rating for thoracic spine disability 
and service connection for low back disability.  

Appellate consideration of entitlement to a rating in excess 
of 30 percent for the service-connected right knee disability 
is held in abeyance pending completion of the development 
requested in the remand below.


FINDINGS OF FACT

1.  The veteran's service-connected thoracic spine disability 
with degenerative arthritis is productive of pain, weakness, 
reduced and painful motion, and impaired ability to lift 
heavy objects; there is no objective evidence of neurological 
deficit, fracture of a vertebra, or ankylosis.

2.  Competent medical evidence shows that the veteran's low 
back disability (including arthritis and congenital 
scoliosis) is not related to active service, any incident 
occurring therein, in-service reports of lumbosacral pain, or 
any service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's thoracic spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5291 
(2000).

2.  His low back disability was neither incurred in nor 
aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
___ (2000), (to be codified at 38 U.S.C.A. § 5103A).  
Consistent with such duty, the Board remanded the claim for a 
rating in excess of 10 percent of the service-connected 
thoracic spine disability in April 1999 for additional 
development of the evidence, including VA orthopedic 
examination.  A review of the record indicates that the 
development requested by the Board has been completed, and 
that all available evidence pertinent to the claim has been 
associated with the file.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The examination report obtained is thorough 
and contains sufficient information to rate the veteran's 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for arthritis of the thoracic spine was 
granted by RO rating decision in March 1982, and a 10 percent 
rating assigned.  That decision was based on the veteran's 
service medical records documenting injury to the thoracic 
spine in a motorcycle accident, and post service clinical 
evidence showing a diagnosis of thoracic spine osteoarthritis 
and relating its onset to the in-service accident.

VA and private medical records from May 1977 to April 1995, 
including periodic VA compensation and pension examination, 
document intermittent treatment for various illnesses and 
disabilities including the veteran's thoracic spine 
disability, manifested by symptoms including pain, weakness, 
reduced and painful motion, and impaired ability to lift 
heavy objects.  X-ray studies of the thoracic spine showed 
osteoarthritis, but no confirmation of any fracture of the 
thoracic spine vertebrae.  

On VA medical examination in April 1995, the veteran reported 
back pain.  On examination, range of motion of the "back" 
was reduced; flexion, hyperextension, and left and right 
rotation, were each reported as to 20 degrees, and left and 
right lateral flexion were each to 25 degrees (but the 
examiner noted that range of motion was difficult to test due 
to pain and the veteran's obesity).

VA and private medical records from August 1995 to May 1999 
document intermittent treatment for symptoms and impairment 
including the veteran's back disability.  

On VA orthopedic examination in August 1999, performed in 
conjunction with a review of the claims file, the veteran 
reported middle-back pain and impairment since his in-service 
motorcycle accident.  On examination, dorsal and dorsolumbar 
scoliosis, and increased dorsal kyphosis were noted; the 
middle back was tender to palpation, but there was no 
evidence of parathoracic vertebral muscle spasm; range of 
motion of the spine was to 65 degrees flexion, to 5 degrees 
extension, to 10 degrees each left and right "bending," and 
to 20 degrees each left and right rotation.  Thoracic sprain 
was diagnosed; the examiner's review of the X-ray studies of 
record indicated the presence of arthritis; no fractures were 
identified; the examiner indicated that the veteran "[had] a 
5 percent total body impairment due to his service-connected 
thoracic strain/sprain."  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, Code 
5003.  In the absence of limitation of motion, a 20 percent 
rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  For the purpose of rating disability from 
arthritis, multiple involvements of the dorsal (thoracic) 
vertebra are considered groups of minor joints.  See 
38 C.F.R. § 4.45(f).

The veteran's service-connected thoracic spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis, and a 10 percent rating is 
assigned.  

Based on the entire evidence of record, the Board finds that 
a rating in excess of the currently assigned 10 percent for 
the service-connected thoracic spine disability is not 
warranted.  Initially, the Board observes that the entirety 
of the clinical evidence of record is devoid of any 
objectively demonstrable neurological impairment of the 
thoracic spine or evidence of intervertebral disc syndrome; 
thus, a rating of the service-connected thoracic spine 
disability under Code 5293 (intervertebral disc syndrome) is 
wholly inappropriate in this case.  Moreover, as the evidence 
does not indicate that the disability is associated with 
fractured vertebra, complete spine bony fixation (ankylosis), 
or thoracic spine ankylosis, a rating of such disability 
under Codes 5285, 5286, or 5288, respectively, is likewise 
unwarranted.

In this case, the service-connected thoracic spine disability 
includes arthritis and is manifested by pain, motion 
impairment, and functional impairment.  Thus, by application 
of the provisions of Code 5003, as discussed above, the 
disability is properly rated under Code 5291, limitation of 
motion of the dorsal (thoracic) spine.  Under that Code, a 
maximum rating of 10 percent is of application if the 
evidence shows moderate or severe limitation of motion of the 
thoracic spine.  

The evidence reveals that the veteran's thoracic spine 
disability causes him pain and some range of motion 
impairment, requiring intermittent medical treatment and 
therapy.  Nevertheless, he is currently in receipt of the 
maximum schedular rating under Code 5291, and application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as mandated by DeLuca, 
8 Vet. App. at 206, does not provide a basis on which an 
evaluation greater than 10 percent may be assigned under that 
Code.

The Board notes the medical evidence of record shows that, in 
addition to the service-connected thoracic spine disability, 
the veteran also has disability, with associated pain and 
functional impairment, involving his lumbosacral spine.  As 
indicated above, all disabilities, including those arising 
out of a single disease entity, are to be rated separately 
under 38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, 6 Vet. App. at 261-62.  In this case, the 
evidence demonstrates that the veteran experiences pain in 
the entire spine, and the range of back motion is shown to be 
impaired, but disability and impairment existing due to any 
nonservice-connected disability may not be rated together 
with the service-connected disability.  Moreover, recent 
medical examination prompted the medical opinion that his 
thoracic strain/sprain resulted in no more than a 5 percent 
total body impairment.  Nevertheless, VA has rated his 
service-connected thoracic spine disability under Code 5291 
as reflecting severe limitation of thoracic spine motion. 

Although the service-connected thoracic spine disability is 
shown to be associated with arthritis, a separate disability 
rating may not be assigned for arthritis under Code 5003, as 
the currently assigned 10 percent evaluation under Code 5291 
is based on impairment of the range of motion and provides 
for disability rating based on the presence of arthritis.  
See 38 C.F.R. § 4.14.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim of a rating in excess of 10 
percent for thoracic spine disability, and it presents no 
question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2000).  Thus, service connection may 
not be granted for defects of congenital, developmental or 
familial origin, absent superimposed disease or injury.  See 
VA O.G.C. Prec. Op. 82-90 (July 18, 1990), 55 Fed. 
Reg. 45,711 (1990). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

Effective on November 9, 2000 with the enactment of the VCAA, 
VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, _____ (2000) (to 
be codified at 38 U.S.C.A. § 5103A).  In this case, the Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claim of service connection for 
chronic low back disability, and that there are no 
outstanding pertinent records or other evidence which the RO 
has not obtained.  

The veteran's service medical records reveal that he was 
involved in a motorcycle accident in February 1971 resulting, 
in pertinent part, in "back" pain (service connection is 
currently in effect for thoracic spine disability, including 
arthritis, and the impairment resulting therefrom is subject 
to separate appellate consideration discussed above); on 
medical examination a day following the accident, paralumbar 
muscle spasm was noted.  Several days after the accident, he 
was admitted to the hospital due to abdominal pain and 
thoracic spine impairment but, during the hospitalization, 
there was no evidence of lumbosacral spine impairment; X-ray 
study of the spine showed no abnormality.  On medical 
examination in April 1971, it was indicated that he had a 
lumbosacral sprain.  

His service medical records show that he sustained injuries 
to the right knee while in the service, resulting in chronic 
residual disability involving that knee; service connection 
is now in effect for right knee disability, and the 
impairment resulting therefrom is subject to separate 
appellate review.

On VA medical examination in March 1972, the veteran reported 
back pain and impairment since his motorcycle accident in 
service.  On examination, the lumbosacral spine curve was 
normal; X-ray study of the spine showed a transitional 
vertebra at the lumbosacral junction, partially fused to the 
sacrum on the left.  Congenital instability of the 
lumbosacral spine was diagnosed.  

VA and private medical records from May 1977 to April 1995, 
including periodic VA compensation and pension examination 
reports, document intermittent treatment for numerous 
symptoms and impairment including "back" and right knee 
disabilities.  

On medical examination in July 1985 (performed in conjunction 
with the veteran's complaints of thoracic spine pain), it was 
noted that he was at least 40-50 pounds overweight and was 
standing with a lordotic low back.  An October 1988 X-ray 
study of the lumbar spine showed "minimal sclerotic 
changes;" a September 1986 X-ray study of the lumbar spine 
was clinically normal, but degenerative arthritis was shown 
by X-ray study in April 1995.  On examination in April 1994, 
he reported low back pain (at times radiating to lower 
extremities) and weakness since his motorcycle accident in 
1971.  In May 1994, the examiner indicated that his low back 
pain may be due to the history of his right knee disability.  

On VA medical examination in April 1995, the veteran reported 
experiencing pain and impairment of the lumbosacral spine 
and, on examination, range of motion impairment, tenderness, 
and X-ray evidence of arthritis were indicated.  Chronic low 
back (disability) with decreased range of motion was 
diagnosed.  

VA and private medical records from August 1995 to May 1999 
document intermittent treatment for symptoms and impairment 
including the veteran's low back pain (at times reported as 
radiating to the lower extremities).  

Pursuant to the April 1999 remand request, the veteran was 
afforded a VA orthopedic examination in August 1999, 
performed in conjunction with a review of the entire claims 
file.  On examination, he reported experiencing persistent 
pain (radiating to both lower extremities) and impairment of 
the low back since his in-service motorcycle accident, noting 
that the impairment interfered with his ability to perform 
post service employment (but he denied having sustained any 
additional back injury after service separation).  On 
examination, low back pain, reduced motion, scoliosis, and 
degenerative arthritis were indicated.  Lumbar strain and 
degenerative spurring of the lumbar spine, "not related to 
service-connected problems," and scoliosis, "pre-existing, 
and not related to service-connected disability" were 
diagnosed.  Following a review of the pertinent evidence of 
record and contemporaneous examination, the examiner opined 
that the veteran's "lumbosacral condition [was] the result 
of his body habitus and not related to a service-connected 
injury or service-connected exposure."  

Generally, in decisions on claims for VA disability benefits, 
a veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the veteran prevails.  Gilbert, 1 Vet. 
App. at 56.  Further, where the preponderance of the evidence 
is against the claim, the benefit of the doubt rule has no 
application. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic low back disability.  
Although he suggested, repeatedly, that he experienced 
symptoms and impairment involving his low back since a 
motorcycle accident in service, and his service medical 
records document reports of pain and impairment following 
such accident in February 1971, competent medical evidence 
does not indicate that the accident resulted in chronic 
disability of the lumbosacral spine.  

As indicated above, the veteran is currently service-
connected for right knee disability and, during VA medical 
treatment in May 1994, the examiner suggested that low back 
impairment may be due to the right knee disability.  

Moreover, post-service medical evidence of record, as 
discussed above, documents the presence of symptoms and 
impairment of the veteran's lumbosacral spine, including a 
congenital defect shown as early as March 1972, and 
degenerative arthritis shown to have had its onset many years 
after separation from service.  However, the medical evidence 
does not indicate that any congenital defect was aggravated 
by service or any incident occurring therein, and/or that any 
degenerative arthritis had its onset in service or as a 
result of any incident occurring therein.

Most importantly, the veteran was examined and his entire 
claims file reviewed by a VA physician in August 1999; that 
physician indicated that the veteran had congenital 
impairment of the low back and an acquired disability; he 
stated, affirmatively, that the overall lumbosacral spine 
disability was not related to active service or any incident 
occurring therein.  Thus, the preponderance of the evidence 
is against the service connection claim.

The Board is mindful of the veteran's assertions that his 
chronic low back disability developed as a result of a 
motorcycle accident in service and/or developed due to his 
service-connected right knee disability.  However, to 
establish service connection, competent medical evidence 
providing a nexus between the current disability and service 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
While his testimony concerning in-service and post-service 
manifestations cannot be ignored, as he is competent as a 
layman to describe the symptoms as he experiences them, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is not 
competent to make a medical diagnosis or to relate a medical 
findings to a specific cause.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, he is not competent to conclude, 
in clinical terms, that his current disability is 
etiologically related to symptomatology exhibited in service 
and/or any incident occurring therein.  Also, the evidence of 
record does not show, nor is it contended by or on behalf of 
the veteran, that his chronic low back disability is related 
to combat service; thus, 38 U.S.C.A. § 1154(b) is 
inapplicable to the facts in this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this instance 
as the weight of the evidence is against the claim.


ORDER

A rating in excess of 10 percent for thoracic spine 
disability, including arthritis, is denied.

Service connection for chronic low back disability is denied.


REMAND

By rating decision in July 2000, the RO denied the veteran's 
claim of service connection for chronic right shoulder 
disability; correspondence which may be construed as timely 
NOD relative to that matter was received at the Board in 
October 2000, but a statement of the case (SOC) has not been 
issued to date.  As the veteran initiated a timely appeal 
under applicable regulations, the RO must issue an SOC 
relative to the claim of service connection for chronic right 
shoulder disability.  Holland v. Brown, 10 Vet. App. 433 
(1997) (vacating Board decision and remanding matter when VA 
failed to issue a SOC after claimant submitted timely NOD).  
As no SOC appears to have been issued, the claim of service 
connection for right shoulder disability remains pending, see 
38 C.F.R. § 3.160(c) (2000), and requires further action by 
the RO.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2000); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Service connection for the veteran's right knee disability 
was initially granted by RO rating decision in April 1972, 
and a 10 percent rating was assigned.  Thereafter, the rating 
of the overall right knee disability was periodically 
readjusted so as to reflect the severity of impairment 
resulting therefrom (the periodic readjustment included 
numerous periods of temporary total convalescent rating under 
38 C.F.R. § 4.30); by RO rating decision in March 1978, the 
rating of the service-connected right knee disability was 
increased (from the previously assigned 20 percent) to 30 
percent, effective November 1977; the overall right knee 
disability has been rated 30 percent disabling under Code 
5257 since that time.  

When the veteran's claim of a rating in excess of 30 percent 
for his chronic right knee disability was remanded by the 
Board in April 1999, the RO was requested to afford him a 
thorough, contemporaneous VA orthopedic examination to assess 
the current severity of impairment resulting therefrom, 
addressing the extent of any functional impairment, including 
during flare-ups of symptoms in relation to objective 
manifestations of the disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, 8 Vet. App. 202.

A review of the post-April 1999 remand record indicates that 
a VA orthopedic examination was performed in August 1999, 
including a thorough review of the claims file.  Although the 
examiner addressed the nature of the veteran's right knee 
disability, from a historical perspective and based on 
contemporaneous observations, the examination report is only 
partially responsive to the April 1999 remand questions.  
Specifically, the examiner made a distinction between right 
knee injuries during active service and thereafter, 
concentrating his medical opinion around a distinction 
between the nature of the "service-connected" disability 
and the "nonservice-connected" disability, rather than on 
the severity of functional impairment due to the overall 
right knee disability, as has been done in this case for many 
years.  Moreover, although the examiner indicated that the 
veteran had a "29 percent impairment of the entire right 
lower extremity," based on the AMA Guides to the Evaluation 
of Permanent Impairment, 4th Edition, service connection is 
in effect for right knee disability, and the rating of 
disabilities is performed by application of the pertinent 
rating criteria found at 38 C.F.R. Part 4.  Thus, the 
aforementioned medical opinion is inadequate to rate the 
veteran's right knee disability in accord with the applicable 
rating criteria.  See Massey, 7 Vet. App. 204.

Finally, the evidence of record indicates the presence of 
right knee arthritis and some scarring, yet any functional 
impairment resulting from arthritis and/or scarring was not 
addressed on VA orthopedic examination in August 1999, or by 
the RO in the November 1999 supplemental statement of the 
case (the Board also observes that the April 1999 remand 
requested a contemporaneous X-ray study of the veteran's 
right knee; on VA orthopedic examination in August 1999, the 
examiner reviewed old X-ray studies of the right knee, the 
most recent of which was dated in 1995, but he did not 
order/consider a contemporaneous study).  In appropriate 
situations, however, separate disability ratings may be 
assigned for a knee disability under Code 5257 (knee 
impairment) and Code 5003 (arthritis).  See Esteban, 6 Vet. 
App. 259; VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997). 

In view of the foregoing, the Board is of the opinion that 
the veteran should be afforded another VA orthopedic 
examination of the right knee disability, to be performed in 
compliance with all applicable sections of 38 C.F.R. Part 4, 
particularly §§ 4.40, 4.45, 4.59, as well as DeLuca, 8 Vet. 
App. at 205-206, and Esteban, 6 Vet. App. 259.  

Thus, the remaining issues on appeal are REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for right knee disability since April 
1999.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and incorporated into the claims 
folder.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of 
his right knee disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  Any pertinent pathology 
present should be discussed, and all 
appropriate testing conducted 
(including X-ray study).  The examiner 
should elicit all of the veteran's 
subjective complaints concerning right 
knee disability and assess whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should comment on 
the severity of these manifestations on 
the veteran's ability to function in 
the employment arena.  The examiner 
should also comment on whether there 
are other objective indications of the 
extent of the veteran's pain, such as 
visible manifestations on movement of 
the right knee and functional 
impairment due to pain.

3.  The RO review of the veteran's 
increased rating claim should include 
in its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 
4.45 and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (Board may 
not assign an extraschedular rating in 
the first instance).

4.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall, 
11 Vet. App. 268.

5.  The RO should issue an SOC to the 
veteran and his representative, 
addressing entitlement to service 
connection for chronic right shoulder 
disability, including citation to all 
relevant law and regulation.  The 
veteran and his representative must be 
advised of the time limit in which to 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further consideration.

In any event, if the benefit sought on appeal (increased 
rating for right knee disability) is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and a reasonable opportunity to 
respond.  The issue should then be returned to the Board for 
further review.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


